Exhibit 10.1
 
PRIVATE PLACEMENT
SUBSCRIPTION AGREEMENT






BIG BEAR MINING CORP.




PRIVATE PLACEMENT


INSTRUCTIONS TO SUBSCRIBER:


1.  
COMPLETE the information on page 2 of this Subscription Agreement.



2.  
COMPLETE the Prospective Investor Suitability Questionnaire attached as Exhibit
A to this Subscription Agreement (the "US Questionnaire").



3.  
COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaires, to the Company at:



Big Bear Mining Corp.
60 E Rio Salado Parkway

Suite 900

Tempe, AZ 85281



Attention:  Steve Rix



If you have any questions please contact Steve Rix, President and Director of
the Company, at: (480) 253-0323.


 
 


 


 
 

--------------------------------------------------------------------------------

 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:
Big Bear Mining Corp. 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona 85281



Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:
 
10,000,000 Shares
US$0.03 per Share for a total deemed purchase price of US$300,000.
The Subscriber owns, directly or indirectly, the following securities of the
Company:
 
[Check if applicable]  The Subscriber is  an affiliate of the Company

 
The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:
 
REGISTRATION INSTRUCTIONS
DELIVERY INSTRUCTIONS
   
Name to appear on certificate
Name and account reference, if applicable
   
Account reference if applicable
Contact name
   
Address
Address
     
Telephone Number

 
EXECUTED by the Subscriber this ______ day of _________, 2011.
 
WITNESS:
EXECUTION BY SUBSCRIBER:
 
X
Signature of Witness
Signature of individual (if Subscriber is an individual)
 
X
Name of Witness
Authorized signatory (if Subscriber is not an individual)
   
Address of Witness
Name of Subscriber (please print)
     
Name of authorized signatory (please print)
ACCEPTED this _____ day of _________, 2011
 
BIG BEAR MINING CORP.
Address of Subscriber (residence)
per:
   
Telephone Number
Authorized Signatory
   
E-mail address
     
Social Security/ Social Insurance No.:



By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 
CONFIDENTIAL
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TERMS AND CONDITIONS
 
(U.S. Accredited Subscribers)
 
TO:
Big Bear Mining Corp. (the “Company”)

 
 
60 E Rio Salado Parkway

Suite 900
Tempe, AZ 85281
 
 
Purchase of Shares of Common Stock

 
1.  
Subscription

 
1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase the number of shares of common
stock (the “Shares” or the “Securities”) indicated on page 2 hereof at a price
per Share of US$0.03, (such subscription and agreement to purchase being the
“Subscription”), for the purchase price indicated on page 2 (the “Subscription
Proceeds”).
 
1.2 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to sell
the Shares to the Subscriber.
 
1.3 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.  The Subscriber acknowledges that the offering of
Shares contemplated hereby is part a private placement of Shares having no
minimum subscription level (the “Offering”).
 
1.4 The Subscription Proceeds are to be used by the Company strictly in
accordance with the Use or Proceeds attached as Exhibit B to this Subscription
Agreement
 
 
 

--------------------------------------------------------------------------------

 
2.  
Payment

 
2.1 The Subscription Proceeds must accompany this Subscription and shall be paid
by certified cheque or bank draft drawn on a bank in the United States
reasonably acceptable to the Company, and made payable and delivered to the
Company.  If the funds are wired to the Company’s lawyers, those lawyers are
authorized to immediately deliver the funds to the Company.
 
2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company.  In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.
 
2.3 Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares have been issued to the Subscriber.
 
3.  
Documents Required from Subscriber

 
3.1 The Subscriber must complete, sign and return to the Company:
 
(a)  
an executed copy of page 2 of this Subscription Agreement; and

 
(b)  
a Prospective Investor Suitability Questionnaire in the form attached as Exhibit
A (the “Questionnaire”).

 
3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board and applicable law.
 
4.  
Closing

 
4.1 Closing of the offering of the Securities (the “Closing”) shall after the
following conditions are fulfilled (the “Closing Date”):
 
(a)  
The Subscriber delivers $300,000 to the Company in the form prescribed by this
Agreement;

 
(b)  
Steve Rix shall agreement to waive the severance terms currently included in his
consulting agreement with the Company and shall agree to sell to the Subscriber
22,000,000 shares of his stock in the Company for the sum of $125,000.

 
(c)  
The Company’s board of directors accepts the resignations of Steve Rix and
Michael Schifsky from all director and officer positions with the company; and

 
(d)  
The Company’s board of directors accepts the appointment of Howard Crosby and
John Ryan to the Company’s board of directors.

 
 
 

--------------------------------------------------------------------------------

 
4.2 The Company may, at its discretion, elect to close the Offering in one or
more closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Shares to such
Subscriber against payment therefor at any time on or prior to the Closing Date.
 
5.  
Acknowledgements of Subscriber

 
5.1 The Subscriber acknowledges and agrees that:
 
(a)  
none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

 
(b)  
by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is an “Accredited Investor”, as the term is defined in Rule
501 of Regulation D under the 1933 Act;

 
(c)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of information (the receipt of which is hereby acknowledged) which has
been filed by the Company with the United States Securities and Exchange
Commission and in compliance, or intended compliance, with applicable securities
legislation (collectively, the "Public Record");

 
(d)  
if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

 
(e)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
(f)  
there is no government or other insurance covering the Securities;

 
(g)  
there are risks associated with an investment in the Securities, as more fully
described in certain information forming part of the Public Record;

 
(h)  
the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;

 
(i)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
(j)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
 
 

--------------------------------------------------------------------------------

 
(k)  
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 
(l)  
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently the common shares of the Company are
quoted for trading on the OTC Bulletin Board;

 
(m)  
the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, or pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

 
(n)  
the statutory and regulatory basis for the exemption claimed for the offer
Securities would not be available if the offering is part of a plan or scheme to
evade the registration provisions of the 1933 Act;

 
(o)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions; and

 
(p)  
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
6.  
Representations, Warranties and Covenants of the Subscriber

 
6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
(b)  
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 
(c)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
(d)  
the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaires;

 
 
 

--------------------------------------------------------------------------------

 
(e)  
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company;

 
(f)  
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
(g)  
the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution;

 
(h)  
the Subscriber is acquiring the Securities as principal for the Subscriber’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Securities;

 
(i)  
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
(j)  
the Subscriber acknowledges that the Subscriber has not acquired the Securities
as a result of, and will not itself engage in, any “directed selling efforts”
(as defined in Regulation S under the 1933 Act) in the United States in respect
of any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Securities; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Securities pursuant to registration of any of the Securities
pursuant to the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

 
(k)  
the Subscriber is not aware of any advertisement of any of the Securities; and

 
(l)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities;

 
(iii)  
as to the future price or value of any of the Securities; or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTC Bulletin Board.

 
 
 

--------------------------------------------------------------------------------

 
7.  
Acknowledgement and Waiver

 
7.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of publicly available information contained in the
Public Record.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.
 
8.  
Company Representations

 
8.1 The Company is a corporation duly incorporated and in good standing under
the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted.
 
8.2 The Company is a reporting issuer under the 1934 Act, and at the Closing
Date, the Company will have filed all documents that it is required to file
under the provisions of the 1934 Act during a period of at least one year prior
to the date hereof (the “SEC Reports”).
 
8.3 As of their respective filing dates, each of the Company’s SEC Filings (and
if any SEC Report filed prior to the date of this Agreement was amended or
superseded by a filing prior to the date of the Closing Date, then also on the
date of filing of such amendment or superseding filing) filed on or after April
1, 2009, (i) where required, were prepared in all material respects in
accordance with the requirements of the 1933 Act or the 1934 Act, as the case
may be, and the rules and regulations promulgated under such Acts applicable to
such SEC Reports, (ii) did not contain any untrue statements of a material fact
and did not omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (iii) are all the forms, reports and documents required to be
filed by the Company with the SEC since that time.
 
8.4 Each set of audited consolidated financial statements and unaudited interim
financial statements of the Company (including any notes thereto) included in
the SEC Reports (i) complies as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, and (ii) have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (except as may be indicated therein or
in the notes thereto) and fairly present, in all material respects, the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended subject, in the case of the
unaudited interim financial statements, to normal year-end adjustments which
were not or are not expected to be material in amount.  To the Company’s
knowledge, no events or other factual matters exist which would require the
Company to file any amendments or modifications to any SEC Reports which have
not yet been filed with the SEC but which are required to be filed with the SEC
pursuant to the 1933 Act or the 1934 Act.  As used herein, the words “knowledge
of the Company” (or any substantially similar phrase) means the active knowledge
(with reasonable investigation) of the executive officers of the Company.
 
8.5 The SEC Reports describes each of the Company’s material subsidiaries, and
each such subsidiary is a corporation duly incorporated and in good standing
under the laws of its incorporating jurisdiction, and has the requisite
corporate power and authority to conduct its business as it is currently being
conducted.  Except as otherwise disclosed in the SEC Reports, all of the issued
and outstanding shares of capital stock of each of the Company’s material
subsidiaries are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.
 
8.6 The Company and each of its subsidiaries has obtained all certificates,
authorizations, permits or licenses necessary to conduct the business now owned
or operated by it and the Company has not received any notice of proceedings
relating to the revocation or modification of any material certificate,
authority, permit or license necessary which, if the subject of an unfavorable
decision, ruling or finding would materially and adversely affect the conduct of
the business, operations, financial condition or income of the Company (on a
consolidated basis).
 
8.7 Except as disclosed herein, in the SEC Reports or as contemplated in the
Offering, as of the Closing Date, no person, firm or corporation has any
agreement or option or right or privilege (whether preemptive or contractual)
capable of becoming an agreement for the purchase, subscription or issuance of
any unissued shares, securities or warrants of the Company;
 
 
 

--------------------------------------------------------------------------------

 
8.8 Except as qualified in the SEC Reports, the Company or a subsidiary is the
beneficial owner of the properties, business and assets or the interests in the
properties, business or assets referred to as owned by it in the SEC Report, all
agreements under which the Company or a subsidiary holds an interest in a
property, business or asset are in good standing according to their terms except
where the failure to be in such good standing does not and will not have a
material adverse effect on the Company (on a consolidated basis) or its
properties, business or assets.
 
8.9 Each SEC Report containing financial statements that has been filed with or
submitted to the SEC was accompanied by the certifications required to be filed
or submitted by the Company’s chief executive officer and chief financial
officer pursuant to the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act");
to the best of the Company’s knowledge, at the time of filing or submission of
each such certification, such certification was true and accurate and complied
with the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder
to the knowledge of the Company; such certifications contain no qualifications
or exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certification.
 
8.10 The Company and each of its subsidiaries has filed all federal, state,
local and other tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file would not
have a material adverse effect on the assets and properties, business, results
of operations or condition (financial or otherwise) of the Company) on a
consolidated basis and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith.
 
8.11 No taxation authority has asserted or, to the best of the Company's
knowledge, threatened to assert any assessment, claim or liability for taxes due
or to become due in connection with any review or examination of the tax returns
of the Company or each of its subsidiaries (including, without limitation, any
predecessor companies) filed for any year which would have a material adverse
effect on the assets or properties, business, results of operations or condition
(financial or otherwise) of the Company (on a consolidated basis).
 
8.12 The Company and its subsidiary maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
8.13 The Company is not aware of any legislation, or proposed legislation
(published by a legislative body), which it anticipates will materially and
adversely affect the business, affairs, operations, assets or liabilities
(contingent or otherwise) of the Company and its subsidiaries, considered as a
whole.
 
8.14 The issue and sale of the Securities by the Company does not and will not
conflict with, and does not and will not result in a breach of, any of the terms
of its incorporating documents or any agreement or instrument to which the
Company is a party.
 
8.15 There are no actions, suits, proceedings or inquiries pending or to the
Company's knowledge threatened against or affecting the Company or any of its
subsidiaries at law or in equity or before or by any federal, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality which in any way materially adversely affect, or may in any way
materially adversely affect, the business, operations or condition (financial or
otherwise) of the Company (on a consolidated basis) or its properties or assets
or which affects or may affect the distribution of the Securities.
 
8.16 The Common Shares are currently quoted for trading on the OTC Bulletin
Board.  No order ceasing or suspending trading in securities of the Company nor
prohibiting the sale of such securities has been issued to and is outstanding
against the Company or its directors, officers or promoters or against any other
companies that have common directors, officers or promoters and, to the best of
the Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened.
 
 
 

--------------------------------------------------------------------------------

 
8.17 Except as otherwise disclosed in the Subscription Agreement, no person,
firm or corporation acting or purporting to act at the request of the Company is
entitled to any brokerage, agency or finder’s fee in connection with the
purchase and sale of the Securities described herein.
 
8.18 The Company agrees to indemnify, defend and hold the Subscriber (which term
shall, for the purposes of this Paragraph, include the Subscriber and its
shareholders, managers, partners, directors, officers, members, employees,
direct or indirect investors, agents and affiliates and assignees and the
stockholders, partners, directors, members, managers, officers, employees direct
or indirect investors and agents of such affiliates and assignees) harmless
against any and all liabilities, loss, cost or damage, together with all
reasonable costs and expenses related thereto (including reasonable legal and
accounting fees and expenses), arising from, relating to, or connected with the
untruth, inaccuracy or breach of any statement, representation, warranty or
covenant of the Company contained in this Subscription Agreement, provided that
the amount of such indemnification shall be limited to the Subscription Proceeds
set forth in Section 1.1 hereof.  The Company undertakes to notify the
Subscriber immediately of any change in any representation, warranty or other
information relating to the Company set forth in this Agreement which takes
place prior to the Closing Date.
 
9.  
Legending of Subject Securities

 
9.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
10.  
Post Closing Covenants

 
10.1 The Company shall ensure that Michael Schifsky and Mr. Amanda Wong Rucker
are both retained as consultants at their current salaries until September 30,
2011.
 
10.2 After September 30, 2011, Ms. Wong Rucker shall be provided with one
month’s pay as severance and both Mr. Schifsky and Ms. Wong Rucker will be
retained by the Company as consultants at an agreed upon hourly rate.
 
11.  
Costs

 
11.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.
 
12.  
Governing Law

 
12.1 This Subscription Agreement is governed by the laws of the State of
Arizona.  The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the State of Arizona.
 
13.  
Survival

 
13.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.
 
14.  
Assignment

 
14.1 This Subscription Agreement is not transferable or assignable.
 
15.  
Severability

 
15.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
16.  
Entire Agreement

 
16.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.
 
17.  
Notices

 
17.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on page 2 and notices to the Company shall be directed to it at Big Bear
Mining Corp., 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona 85281,
Attention:  Steve Rix,
 
18.  
Counterparts and Electronic Means

 
18.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.  Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
U.S. SECURITIES LAW QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
1.           The Subscriber covenants, represents and warrants to the Company
that:
 
 
(a)
the Subscriber is a U.S. Person;

 
 
(b)
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and it is able to bear the economic risk
of loss arising from such transactions;

 
 
(c)
the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that the Subscriber may sell or
otherwise dispose of any of the Securities pursuant to registration thereof
pursuant to the Securities Act of 1933 (the “1933 Act”) and any applicable State
securities laws unless an exemption from such registration requirements is
available or registration is not required pursuant to Regulation S under the
1933 Act or registration is otherwise not required under this 1933 Act;

 
 
(d)
the Subscriber satisfies one or more of the categories indicated below (please
check the appropriate box):

 
 
 
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

 
 
 
Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000, excluding the
value of such person’s primary residence;

 
 
 
Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
 
 
Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

 
 
 

--------------------------------------------------------------------------------

 
 
 
Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 
 
 
Category 6
A director or executive officer of the Company;

 
 
 
Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act; or

 
 
 
Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; and

 
 
(e)
the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

 
2.           The Subscriber acknowledges and agrees that:
 
 
(a)
if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such securities
directly or indirectly, unless:

 
 
(i)
the sale is to the Company;

 
 
(ii)
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

 
 
(iii)
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder if available and in
accordance with any applicable state securities or “Blue Sky” laws; or

 
 
(iv)
the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable U.S. state laws and regulations governing
the offer and sale of securities, and it has prior to such sale furnished to the
Company an opinion of counsel reasonably satisfactory to the Company;

 
 
(b)
the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein; ‘

 
 
(c)
upon the issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the 1933 Act or applicable U.S. State laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

 
 
 

--------------------------------------------------------------------------------

 
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
 
 
(d)
the Company may make a notation on its records or instruct the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described herein; and

 
 
(e)
the Subscriber, if an individual, is a resident of the state or other
jurisdiction in its address on the Subscriber’s execution page of the
Subscription Agreement, or if the Subscriber is not an individual, the office of
the Subscriber at which the Subscriber received and accepted the offer to
acquire the Securities is the address listed on the Subscriber’s execution page
of the Subscription Agreement.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2011.
 
 

If a Corporation, Partnership or Other Entity: If an Individual:    
Print or Type Name of Entity
Signature
   
Signature of Authorized Signatory
Print or Type Name
   
Type of Entity
Social Security/Tax I.D. No.


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
USE OF PROCEEDS
 


 
See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 